Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The 16 variations for the basic structure of Ar1 stated as AC1a-AC1h and AN1a-AN1h
Applicant is required, in reply to this action, to elect a single species of the 16 available species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Further, this application contains claims directed to more than one additional species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The 18 variations for the basic structure of Ar2 stated as AC2a-AC2d and AN2a-AN2n

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The 18 variations for the basic structure of Ar3 stated as AC3a-AC3d and AN3a-AN3n
Applicant is required, in reply to this action, to elect a single species of the 18 available species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The 24 variations for the basic structure of Ar4 stated as ARC1-11, ARN1-10, CY1=CY2, -C≡C-, or an arylene or heteroarylene that has from 5 to 20 ring atoms but does not satisfy any of ARC1-11, ARN1-10, CY1=CY2, or -C≡C-.
Applicant is required, in reply to this action, to elect a single species of the 24 available species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The 24 variations for the basic structure of Ar5 stated as ARC1-11, ARN1-10, CY1=CY2, -C≡C-, or an arylene or heteroarylene that has from 5 to 20 ring atoms but does not satisfy any of ARC1-11, ARN1-10, CY1=CY2, or -C≡C-.
Applicant is required, in reply to this action, to elect a single species of the 24 available species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Still further, this application contains claims directed to more than one additional species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The 24 variations for the basic structure of Ar6 stated as ARC1-11, ARN1-10, CY1=CY2, -C≡C-, or an arylene or heteroarylene that has from 5 to 20 ring atoms but does not satisfy any of ARC1-11, ARN1-10, CY1=CY2, or -C≡C-.
Applicant is required, in reply to this action, to elect a single species of the 24 available species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Additionally, this application contains claims directed to more than one subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 6 variations of U1 stated as CR1R2, SiR1R2, GeR1R2, NR1, C=O, and C=CR1R2.
1, Applicant is required, in reply to this action, to elect a single subspecies of the 6 available subspecies, although, if different species each comprise U1, the same or different subspecies of U1 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 2 variations of V1 stated as CR5 and N.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound V1, Applicant is required, in reply to this action, to elect a single subspecies of the 2 available subspecies, although, if different species each comprise V1, the same or different subspecies of V1 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 2 variations of V2 stated as CR6 and N.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound V2, Applicant is required, in reply to this action, to elect a single subspecies of the 2 available subspecies, although, if different species each comprise V2, the same or different subspecies of V2 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 4 variations of W1 stated as S, O, Se, and C=O.
1, Applicant is required, in reply to this action, to elect a single subspecies of the 4 available subspecies, although, if different species each comprise W1, the same or different subspecies of W1 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 4 variations of W2 stated as S, O, Se, and C=O.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound W1, Applicant is required, in reply to this action, to elect a single subspecies of the 4 available subspecies, although, if different species each comprise W2, the same or different subspecies of W2 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 2 variations of Z1 stated as -O- and -S-.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound Z1, Applicant is required, in reply to this action, to elect a single subspecies of the 2 available subspecies, although, if different species each comprise Z1, the same or different subspecies of Z1 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 4 variations of Z2 stated as =O, =S, =CR1R2, and =NR1
2, Applicant is required, in reply to this action, to elect a single subspecies of the 4 available subspecies, although, if different species each comprise Z2, the same or different subspecies of Z2 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R1 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R1, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R1, the same or different subspecies of R1 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R2 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R2, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R2, the same or different subspecies of R2 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R3 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R3, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R3, the same or different subspecies of R3 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R4 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
4, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R4, the same or different subspecies of R4 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R5 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R5, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R5, the same or different subspecies of R5 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R6 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R6, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R6, the same or different subspecies of R6 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R7 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R7, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R7, the same or different subspecies of R7 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R8 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
8, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R8, the same or different subspecies of R8 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R9 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R9, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R9, the same or different subspecies of R9 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R10 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R10, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R10, the same or different subspecies of R10 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R11 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R11, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R11, the same or different subspecies of R11 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R12 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
12, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R12, the same or different subspecies of R12 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R13 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R13, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R13, the same or different subspecies of R13 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R14 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R14, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R14, the same or different subspecies of R14 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R15 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R15, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R15, the same or different subspecies of R15 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R16 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
16, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R16, the same or different subspecies of R16 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 8 variations of R17 stated as RW, H, F, Cl, CN, a “straight-chain” alykl, a “branched” alkyl, and a “cyclic alkyl”.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R17, Applicant is required, in reply to this action, to elect a single subspecies of the 8 available subspecies, although, if different species each comprise R17, the same or different subspecies of R17 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The variations of a “straight-chain, branched or cyclic alkyl” stated in claim 1.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains the “straight-chain, branched, or cyclic alkyl”, Applicant is required, in reply to this action, to elect a single subspecies, although, if different species each comprise a “straight-chain, branched or cyclic alkyl”, the same or different subspecies of a “straight-chain, branched or cyclic alkyl”  may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. Specifically, Applicant must identify the number of carbon atoms in the alkyl and which, if any, of the CH2 groups, H atoms, and/or CH3 groups are replaced and with what they are replaced. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 4 variations of Y1 stated as H, F, Cl, or CN.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound Y1, Applicant is required, in reply to this action, to elect a single subspecies of the 4 available subspecies, although, if different species each comprise Y1, the same or different subspecies of Y1 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 4 variations of Y2 stated as H, F, Cl, or CN.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound Y2, Applicant is required, in reply to this action, to elect a single subspecies of the 4 available subspecies, although, if different species each 2, the same or different subspecies of Y2 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 32 variations of L stated as F, Cl, Br, I, -NO2, -CN, -N, -NCO, -NCS, -OCN, -SCN, R0, OR0, -C(=O)X0-, -C(=O)R0-, -C(=O)-OR0-, -O-C(=O)-OR0-, -NH2, -NHR0, -NR0R00, -C(=O)NHR0-, -C(=O)NR0R00, -SO3R0, -SO2R0, -OH, -NO2, -CF3, -SF5, substituted silyl, carbyl, and hydrocarbyl.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound L, Applicant is required, in reply to this action, to elect a single subspecies of the 32 available subspecies, although, if different species each comprise L, the same or different subspecies of L may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. Further, if Applicant elects the substituted silyl, carbyl, or hydrocarbyl, Applicant must specify how many carbon atoms and, if substituted, where the substitutions are and of what the substitutions consist. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 21 variations of R0 stated as H or an alkyl with 1 to 20 carbon atoms.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R0, Applicant is required, in reply to this action, to elect a single subspecies of the 21 available subspecies, although, if different species each comprise R0, the same or different subspecies of R0 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The 21 variations of R00 stated as H or an alkyl with 1 to 20 carbon atoms.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound R00, Applicant is required, in reply to this action, to elect a single subspecies of the 21 available subspecies, although, if different species each comprise R00, the same or different subspecies of R00 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 31 variations of RT1 stated as H or a carbyl or hydrocarbyl group with 1 to 30 carbon atoms.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound RT1, Applicant is required, in reply to this action, to elect a single subspecies of the 31 available subspecies, although, if different species each comprise RT1, the same or different subspecies of RT1 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. Further, if the carbyl or hydrocarbyl group has a substituent and/or hetero atom, Applicant is required to identify the placement 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The 31 variations of RT2 stated as H or a carbyl or hydrocarbyl group with 1 to 30 carbon atoms.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound RT2, Applicant is required, in reply to this action, to elect a single subspecies of the 31 available subspecies, although, if different species each comprise RT2, the same or different subspecies of RT2 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. Further, if the carbyl or hydrocarbyl group has a substituent and/or hetero atom, Applicant is required to identify the placement and composition of such. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The variations of X1 which can be any variation of R1.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound X1, Applicant is required, in reply to this action, to elect a single subspecies R1 of the variations listed supra, although, if different species each comprise X1, the same or different subspecies of X1 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The variations of X2 which can be any variation of R1.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound X2, Applicant is required, in reply to this action, to elect a single subspecies R1 of the variations listed supra, although, if different species each 2, the same or different subspecies of X2 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The variations of X3 which can be any variation of R1.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound X3, Applicant is required, in reply to this action, to elect a single subspecies R1 of the variations listed supra, although, if different species each comprise X3, the same or different subspecies of X3 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
Still further, this application contains claims directed to more than one additional subspecies. These subspecies are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The subspecies are as follows:
The variations of X4 which can be any variation of R1.
If any species (including species, subspecies, sub-subspecies, etc.) elected by Applicant for compliance with any part of this Action contains a compound X4, Applicant is required, in reply to this action, to elect a single subspecies R1 of the variations listed supra, although, if different species each comprise X4, the same or different subspecies of X4 may be chosen for the different species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2 is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The myriad chemical compounds for the species and subspecies are not regarded as being of similar nature because, for any single species or subspecies: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. While variations for X0 each belong to a recognized class (halogens), the species and subspecies listed above share not recognized class of chemical compounds. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826